DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 
Status
Claims 1, 3, 6-12 and 17-23 are pending. Claims 9 and 19-23 are withdrawn. Claims 1 and 11 were amended to add a negative limitation wherein the subject is not hypersensitive.
Therefore, Claims 1, 3, 6-8, 10-12 and 17-18 are presented for examination.
Applicants' arguments, filed 9/9/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
This application claims priority to U.S. Provisional Application U.S. Serial No. 62/589,397, filed November 21, 2017.
Applicant has elected Group I without traverse, wherein the method requires the step of identifying that the subject has a compromised blood retinal barrier, a tablet, oral administration and a toxin as the chemical barrier in the reply filed on 2/19/2020.

Information Disclosure Statement
No IDS was filed with Applicant’s current response.

Withdrawn Rejection(s)
Claims 1-3, 5-8, 10-12 and 14-18 were rejected under 35 U.S.C. 102a1 as being anticipated by Campochiaro et al. The amendment requiring the step of “identifying that the subject is not hypertensive” overcomes the rejection because the rejection does not explicitly teach this step.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8, 10-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the treatment of an effective amount of an N-acetylcysteine amide (NACA)” in lines 6-7, “the concentration of NACA” in lines 7-8, and “the concentration in plasma” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim. Claim 11 has the same issues because it recites the limitations “the concentration of NACA” and “the concentration in plasma”.
Claim 11 also recites the limitation “the concentration of NACA is greater than 2.5 µg/gr” at the end of the claim. It is unclear whether this concentration is in some compartment (e.g., intraocular, blood, etc.) in the body or in a composition outside the body that is administered to the subject. One of ordinary skill in the art is not apprised of the meets and bounds of the claimed invention and, therefore, the claimed invention is indefinite.

Claim Rejections - 35 USC § 103
New Rejection, necessitated by amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-8, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Campochiaro et al. (US 2017/0333375 filed 11/7/2014) in view of Heidemann et al. (Surv OphthaImol 32(1):45-51, 1987.)

Claimed invention
Claim 1 is drawn to method for treating an eye disease caused by oxidative damage (e.g., retinitis pigmentosa (RP) – Claim 11) comprising three steps:
identifying that the subject is not hypertensive;
identifying that the subject has a compromised blood-retinal barrier or rod receptor degradation (Claim 11);
then providing an effective amount of N-acetylcysteine amide (NACA).
	
Prior art
Campochiaro teaches treatment of RP (instant claim 11) with a therapeutically effective amount of NACA. See title. RP is characterized by constricted retinal blood vessels. See 0002). Upon the identification of a subject having RP, there is identification of a subject with a compromised blood-retinal barrier. NACA may be administered orally, in tablet form and at dose ranges including 100 and 150 mg/day (instant claims 3, 8, 10, 12, 17 and 18). See 0006. Increased oxygen levels leads to an increase in toxic levels of hydroxyl radicals and peroxynitrite which are involved in RP (instant claims 6-7). See 0001. The subject is not described as having hypersensitivity.

Although Campochiaro teaches treatment of patients identified with RP, i.e., patients with a compromised blood-retinal barrier, and then treating these patients with NACA, Campochiaro does not expressly teach identifying that the patient is not hypertensive. However, the identification that a RP patient did not have hypertension was already disclosed in the prior art.

For example, Heidemann teaches that proper diagnosis of RP in patients is important and a previously misdiagnosed patient was later properly diagnosed as having RP after being identified as not having increased intracranial pressure (ICP), i.e., identified as not hypertensive intracranially. See abstract and p. 45, left column. Funduscopy demonstrates attenuated vessels (this meets compromised blood-retinal barrier), bony spicule pigmentary changes and waxy disc pallor. Electroretinography shows diffuse rod loss with eventual extinction (this meets the rod receptor degradation limitation of Claim 11). See p. 50, left column.

One of ordinary skill in the art would have found it obvious to treat patients identified as having RP, i.e., patients with a compromised blood-retinal barrier, with NACA wherein the patient is identified as not being hypertensive. This is because Campochiaro teaches that NACA is effective for treating RP and Heidemann teaches that correct diagnosis of RP included identifying that the patient was not hypertensive intracranially. The artisan would have had a reasonably expectation that NACA would provide effective treatment for RP as described by Campochiaro in the patient identified as not hypertensive as described by Heidemann. Therefore, it would have been prima facie obvious to administer NACA to treat RP (Campochiaro) in the RP patient identified as not having intracranial hypertension (Heidemann). The amounts of 100 and 150 mg/day NACA disclosed by Campochiaro would be sufficient to “increase the concentration of NACA in the retina that is greater than the concentration on plasma over the same time period” as recited in Claim 1 as evidenced by instant Claim 10, which recite that the amount is between 10 and 200 mg/day. Similarly, for instant Claim 11, as evidenced by instant Claim 18, the amount of 100 and 150 mg/day NACA disclosed by Campochiaro would be sufficient as an effective amount “to increase the concentration of NACA in a retina that is greater than the concentration in plasma over the same time period, wherein penetration of the NACA occurs by passive diffusion and wherein the concentration of NACA is greater than 2.5 µg/gr.”

The “reversibly compromised chemically” limitation of claims 7 and 16 is inferred by Campochiaro giving that the invention relates to treating a disease having oxidative stress by oxidants like hydroxy radicals and peroxynitrile that damage cells (see 0027). 

Terminal Disclaimer
The terminal disclaimer filed on 9/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 15/523,665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior art not Relied Upon as Art in the Current Office Action
Intracranial Hypertension MeSH Descriptor Data 2023 (Accessed 9/26/2022) – increased intracranial pressure is intracranial hypertension.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629  

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629